Citation Nr: 0616124	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  99-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 3, 
1997, for a total disability rating based on individual 
unemployability (TDIU).

2.  Entitlement to service connection for a skin disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In March 2001 and November 2002, the issue of entitlement to 
service connection for a skin disability was remanded by the 
Board for additional evidentiary development.  Since that 
time, no action has been taken by the originating agency to 
comply with remand instructions.  Accordingly, that issue 
remains on appeal.  

Also in November 2002, the appeal of the TDIU issue was 
denied by the Board; however, the U. S. Court of Appeals for 
Veterans Claims (Court) vacated that decision and remanded 
the case to the Board so that it could comply with the March 
2003 Joint Motion for Remand (Joint Motion).  In February 
2004, the Board remanded that issue for further development 
in accordance with the Court's Order.  In November 2004, the 
Board again denied the appeal.  In January 2006,  the Court 
granted a December 2005 Joint Motion, vacated the Board's 
November 2004 decision, and remanded the matter for action 
consistent with the Joint Motion.


REMAND

In the December 2005 Joint Motion, the parties agreed that 
additional development was required in this case, with 
respect to the TDIU issue, to obtain pertinent records 
identified by the veteran but not of record at the time of 
the Board's November 2004 decision.  

With respect to the skin disability claim, while that issue 
is not a subject of the Court's Order, the record reflects 
that in the more than five years since the Board's March 2001 
remand, no action has been taken to comply with the remand 
instructions.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should carry out the 
Board's March 2001 and November 2002 
remand instructions pertaining to the 
issue of entitlement to service connection 
for a skin disability.  

2.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his service-connected 
disabilities or employability during the 
period of this claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In particular, 
the RO or the AMC should obtain the 
veteran's VA work incentive training 
program records.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and request 
that they submit the outstanding evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to include 
obtaining a medical opinion on the 
veteran's employability prior to January 
3, 1997, if necessary.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  In so 
doing, the RO or the AMC should 
specifically address whether hospital 
summaries reflecting treatment from July 
to August 1994, and October 1995 
constitute informal claims for a TDIU.  

6.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



